DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:
In claim 11, lines 11-12, “said internal hinge an irrigation catheter” should read “said internal hinge; an irrigation catheter”
In claim 13, lines 12-13, “at corners an irrigation catheter” should read “at corners; an irrigation catheter”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332), Kusuma et al. (US 2005/0127074), and Willemsen et al. (US 2014/0263375).

    PNG
    media_image1.png
    1360
    945
    media_image1.png
    Greyscale

Regarding claim 1, Williams discloses an irrigation device (“collapsible fountain syringe” of Fig. 1-3) comprising: a collapsible reservoir (“bag 1” of Fig. 1, see Fig. 1-2 illustrating how the reservoir transitions between a collapsed and expanded state), comprising: a top (“ring 5” of Fig. 1) including an opening (see Fig. 1 illustrating how the top includes an opening); a bottom wall (“bottom 2” of Fig. 1); and a flexible side wall (see Examiner’s annotated Fig. 1 above) having a lower step (see Examiner’s annotated Fig. 1 above), a middle step (see Examiner’s annotated Fig. 1 above) and an upper step (see Examiner’s annotated Fig. 1 above), each of the steps comprising a riser segment and a tread segment pivotably connected to one another at an external hinge (see Examiner’s annotated Fig. 1 above illustrating how each of the three steps comprises a riser segment and a tread segment which are pivtotably connected to one another at an external hinge), each step when collapsed (see Fig. 2 illustrating the steps in a collapsed condition) defining an acute step angle between the riser and tread segments (see Fig. 2 illustrating how an acute step angle is formed between the riser and tread segments when the reservoir is collapsed), and each step when expanded (see Fig. 1 illustrating the steps in an expanded condition) defining an obtuse step angle between the riser and tread segments (see Fig. 1 illustrating how an obtuse step angle is formed between the riser and tread segments when the reservoir is in an expanded condition), the tread of the lower step being pivotably connected to the riser of the middle step at a first internal hinge (see Examiner’s annotated Fig. 1 above illustrating how the tread of the lower step is pivotably connected to the riser of the middle step at a first internal hinge), and the tread of the middle step being pivotably connected to the riser of the upper step at a second internal hinge (see Examiner’s annotated Fig. 1 above illustrating how the tread of the middle step is pivotably connected to the riser of the upper step at a second internal hinge); an irrigation catheter (“nozzle” of Col. 2, line 60, see Fig. 3 illustrating how “tube 9” is attached to a nozzle corresponding to an irrigation catheter); and a tubing (“tube 9” of Fig. 1) one end of which is operable connected to the reservoir (see Fig. 1 illustrating how one end of the tubing is operably connected to the 
In the same field of endeavor, Sneider teaches an irrigation device (see Fig. 9) comprising a collapsible reservoir (“accordion-type container 50” of Fig. 9) comprising: a top (see Fig. 9 illustrating how the reservoir comprises a top positioned at the top of Fig. 9 and which corresponds to the most narrow portion of the reservoir); a bottom wall (see Fig. 9 illustrating how the reservoir comprises a bottom wall which is connected to “tubing 11”); and a flexible side wall (see Fig. 9 illustrating how, between the top and the bottom, the reservoir comprises a side wall and see Col. 6, lines 34-44 indicating the “accordion-type” nature of the reservoir indicating the flexibility of the side wall), having a series of steps (see Fig. 9 illustrating how the “accordion-type” side wall comprises a series of bellows which correspond to steps), wherein the steps are of progressively smaller outer dimension from bottom to top (see Fig. 9 illustrating how the steps are of progressively smaller out dimension from bottom to top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible reservoir of Williams such that the steps are of progressively smaller outer dimension from bottom to top as taught by Sneider. Sneider teaches that a collapsible reservoir comprising a flexible side wall having a series of steps which have a progressively smaller outer dimension from bottom to top (see Fig. 9) is structurally equivalent to a collapsible reservoir comprising a flexible side wall having a series of steps which have a consistent outer dimension from bottom to top (see Fig. 18 and note how the “accordion-type container 150” comprises a flexible side wall having a series of steps which has a consistent outer dimension from bottom to top and note 
Neither Williams nor Sneider teach, however, wherein the acute step angle is about 23° or wherein the obtuse step angle is about 115°. 
Kusuma et al. teaches a collapsible reservoir (“container 110” of Fig. 12-22), comprising: a flexible side wall (“folding wall 116” of Fig. 12-22) having a series of steps (see Examiner’s annotated Fig. 16 below illustrating how the flexible side wall is formed of a series of bellows which correspond to a series of steps capable of collapsing in upon one another), wherein the steps are of progressively smaller outer dimension from the flange (“flange 130” of Fig. 14) to the base (“base 112” of Fig. 14), each of the steps comprising a riser segment (see Examiner’s annotated Fig. 16 below) and a tread segment (see Examiner’s annotated Fig. 16 below, see Fig. 16 below illustrating how each step has a respective riser segment which is beneath a corresponding tread segment) pivotably connected to one another at an external hinge (see Fig. 16 below illustrating presence of “flexure zones or portions 140” between corresponding riser and tread segments of a given step), each step when collapsed defining an acute step angle (see Fig. 17 illustrating acute step angle between riser and tread segments) between the riser and tread segments of about 23° (see [0044], lines 5-9 indicating how “the wall sections 134, in the collapsed position, define oppositely facing V-shaped openings where the angle between the sections, while having a possible range of 8° to 40°”), and each step when expanded defining an obtuse step angle (see Examiner’s annotated Fig. 16 below) between the riser and tread segments (see Fig. 16 below).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation device of Williams in view of Sneider such that the acute step angle is about 23° in the manner taught by Kusuma et al. Such a modification enables a direct downward collapsing of the wall sections into concentric surrounding relation to the top with the bottom surrounding the collapsed folded wall sections (see Col. 8, lines 16-23 of Kusuma et al.) and would be advantageous because an acute step angle of 8° to 40° is considered optimum in achieving a desired balance between rigidity of the container in the open position and the force necessary to collapse or expand the container (see [0035] of Kusuma et al.). Furthermore, Examiner notes that Williams and Kusuma et al. are both pertinent to the problem of how to contain a volume of fluid within a reservoir that is configured to be collapsed when empty. 
Neither Williams, Sneider, nor Kusuma et al. teach, however, wherein the obtuse step angle is about 115°.
Willemsen teaches a collapsible liquid reservoir (“container 1” of Fig. 1-6) comprising a step (“first wall part 10” and “second wall part 20” of Fig. 1-6) wherein the step comprises a riser segment (“first wall part 10” of Fig. 1-7) and a tread segment (“second wall part 20” of Fig. 1-7). Furthermore, Willemsen teaches wherein the step (10/20) when expanded to a final expansion state (see Fig. 4 illustrating expanded step) defines an obtuse angle (see Fig. 4 illustrating obtuse angle “a” between riser and tread segments) between the riser (10) and the tread (20) segments of about 115° (see [0049], lines 10-14 indicating how the obtuse angle may be 130°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible irrigation device liquid reservoir of Williams in view of Sneider and Kusuma et al. such that the obtuse step angle between the riser and tread segments in the final expanded state is 130° as taught by Willemsen. Such a modification would provide that the step when expanded would define an obtuse step angle between the riser and the tread segments of 
The irrigation device of Williams in view of Sneider, Kusuma et al. and Willemsen is hereinafter referred to as Williams, Sneider, Kusuma, and Willemsen.

    PNG
    media_image2.png
    900
    1165
    media_image2.png
    Greyscale

Regarding claim 9, Williams, Sneider, Kusuma, and Willemsen teaches the irrigation device of claim 1. Williams further teaches the device comprising a collar connector (“ring 5” and “lugs 7” of Fig. 1) pivotably connected to the tread of the upper step at a third internal hinge (see Examiner’s annotated Fig. 1 above illustrating how the collar is pivotably connected to the tread of the upper step at a third internal hinge).
Regarding claim 10, Williams, Sneider, Kusuma, and Willemsen teaches the irrigation device of claim 9. Williams further teaches wherein the collar connector (5/7) has a vertical riser segment (“lugs 7” of Fig. 1) connected to a horizontally disposed flange (“ring 5” of Fig. 1).
Regarding claim 16, Williams, Sneider, Kusuma, and Willemsen teaches the irrigation device of claim 9. Williams further teaches wherein the collar (5/7) defines the opening at the top of the reservoir (see Fig. 1 illustrating how the collar defines the opening at the top of the reservoir).
Regarding claim 17, Williams, Sneider, Kusuma, and Willemsen teaches the irrigation device of claim 16. Williams further teaches wherein the opening is configured to receive a funnel (see Fig. 1 illustrating how the opening is sufficient large enough and accessible to receive a funnel). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332), Kusuma et al. (US 2005/0127074), and Willemsen et al. (US 2014/0263375) as applied to claim 1 above, and further in view of Frostaa et al. (US 2017/0274135).
Regarding claim 2, Williams, Sneider, Kusuma, and Willemsen teaches the irrigation device of claim 1. Neither Williams, Sneider, Kusuma et al., nor Willemsen et al. teach, however, wherein each of the hinges have a hinge thickness of about 0.4 mm.
In the same field of endeavor, Frostaa et al. teaches a collapsible liquid reservoir (Fig. 4-5, see transition between Fig. 4 and 5 illustrating collapsible nature of the reservoir) comprising a step (“bottom part 7” and “transitional part 8” of Fig. 4-5) wherein the step comprises a riser segment (“bottom part 7” of Fig. 4-5) and a tread segment (“transitional part 8” of Fig. 4-5). Frostaa et al. further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Williams, Sneider, Kusuma, and Willemsen such that each of the hinges have a thickness of 0.5 mm as taught by Frostaa et al. Such a modification provides wherein each of the hinges has a thickness of about 0.4 mm and corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Such a modification would be advantageous because it facilitates the creation of a bi-stable configuration wherein the reservoir can either be collapsed or expanded (see [0039], lines 1-7 of Frostaa et al.). Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). 
Williams, Sneider, Kusuma, and Willemsen in view of Frostaa et al. is hereinafter referred to as Williams, Sneider, Kusuma, Willemsen and Frostaa.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332), Kusuma et al. (US 2005/0127074), Willemsen et al. (US 2014/0263375), and Frostaa et al. (US 2017/0274135) as applied to claim 2 above, and further in view of Corocher et al. (WO 2016/050977) and Robbins (US 5,632,406).
Regarding claim 3, 
Corocher et al. teaches a collapsible liquid reservoir (“self-collapsible container 100” of Fig. 1-2) comprising a hinge (“connection curved portion 8” of Fig. 2) that divides two segments (“proximal straight portion 6” and “distal curved portion 12” of Fig. 1-2). Corocher et al. further teaches wherein the hinge (8) comprises an internal radius between 0.4 mm and 0.6 mm (see Page 4, line 21). 
Robbins teaches a collapsible liquid reservoir (“container 72” of Fig. 6-7) comprising hinges (“fold lines 64, 76” and “transition area 78” of Fig. 6). Robbins further teaches that thickness and radii in the transition or fold areas of a collapsible liquid reservoir may vary according to location, container geometry and size (see Col. 4, lines 39-43 of Robbins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Williams, Sneider, Kusuma, Willemsen and Frostaa such that the internal and external hinges each have an internal radius of about 0.500 mm as taught by Corocher et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, Robbins teaches that thickness and radii in the transition or fold areas of a collapsible liquid reservoir may vary according to location, container geometry and size (see Col. 4, lines 39-43 of Robbins). In view of this teaching by Robbins, Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the reservoir of Williams, Sneider, Kusuma, Willemsen and Frostaa such that the internal and external hinges each have an external radius of about 1.880 mm. Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)). Furthermore, Examiner notes that Corocher et al., Robbins, and Williams, Sneider, Kusuma, Willemsen and Frostaa are all pertinent to the problem of how to contain a volume of fluid within a reservoir that is configured to be collapsed when empty.
Williams, Sneider, Kusuma, Willemsen and Frostaa in view of Corocher et al. and Robbins is hereinafter referred to as Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins. 
Regarding claim 4, Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins teaches the irrigation device of claim 3. Williams does not, however, teach wherein the riser and tread segments have a width of about 2.286 mm.
In the same field of endeavor, Frostaa et al. teaches a collapsible liquid reservoir (Fig. 4-5, see transition between Fig. 4 and 5 illustrating collapsible nature of the reservoir) comprising a step (“bottom part 7” and “transitional part 8” of Fig. 4-5) wherein the step comprises a riser segment (“bottom part 7” of Fig. 4-5) and a tread segment (“transitional part 8” of Fig. 4-5). Frostaa et al. further teaches wherein the riser segment (7) and the tread segment (8) are pivotably connected to one another at a hinge (“first hinge part 15” of Fig. 4-5). Finally, Frostaa et al. teaches wherein the riser segment (7) and tread segment (8) have a width of 0.5 mm and 2.5 mm (see [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the riser and tread segments have a width of about 2.286 mm as further taught by Frostaa et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)).
Regarding claim 5, 
Kusuma et al. teaches the collapsible reservoir (110) as described above with respect to claim 1. Kusuma et al. further teaches the tread of a lower step (see Fig. 16 above) being pivotably connected to the riser of the middle step (see Fig. 16 above) at a first internal hinge (see Examiner’s annotated Fig. 16 above illustrating first internal hinge connecting tread of lower step to riser of middle step), and the tread of the middle step (see Fig. 16 above) being pivotably connected to the riser of the upper step (see Fig. 16 above) at a second internal hinge (see Examiner’s annotated Fig. 16 above illustrating second internal hinge connecting tread of middle step to riser of upper step). Kusuma et al. further teaches, wherein the step segments (“tread segments” and “riser segments” of Fig. 16 above) have a cross-section in the shape of a parallelogram (see Examiner’s zoomed Fig. 16 below) with parallel elongated faces (see Examiner’s zoomed Fig. 16 below illustrating elongated faces) and angled run portions at the ends (see Examiner’s zoomed Fig. 16 below illustrating angled runs). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible reservoir of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the step segments have a cross-section in the shape of a parallelogram with elongated parallel faces as taught by Kusuma et al. and to have further modified the collapsible reservoir of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the internal and external hinges comprise the angled run portions taught by Kusuma et al. Such a modification would be advantageous because the hinges taught by Kusuma et al. prevent inadvertent collapse of the flexible side wall (see [0033], lines 21-30 of Kusuma et al.). Furthermore, it would have been obvious to one of ordinary skill in the art to have modified the first angled run portions of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the first angled run portion comprises a length of about 2.713 mm because the teaching by Robbins that the width of the hinges can be adjusted according to the container geometry and size (see Col. 4, lines 39-43 of Robbins) further suggests that the length of the first run portion can be adjusted since the length and hinge angle 

    PNG
    media_image3.png
    534
    996
    media_image3.png
    Greyscale

Regarding claim 6, Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins teaches the irrigation device of claim 5. Williams does not, however, teach wherein the hinge angle between the first angled run portion and its adjacent riser segment is about 150°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible reservoir of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the hinge angle between the first angle run portion and its adjacent riser segment is about 150° because Robbins teaches that thickness and radii in the transition or fold areas of a collapsible liquid reservoir may vary according to location, container geometry and size (see Col. 4, lines 39-43 of Robbins). Examiner maintains that the hinge angle between the first angled run portion and its adjacent riser segment assists with defining the width of the internal and external hinges by forming the transition region between of the hinges and two adjacent step .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332), Kusuma et al. (US 2005/0127074), Willemsen et al. (US 2014/0263375), Frostaa et al. (US 2017/0274135), Corocher et al. (WO 2016/050977), and Robbins (US 5,632,406) as applied to claim 6 above, and further in view of Rapson (US 6,354,456).
Regarding claims 7-8, Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins teaches the irrigation device of claim 6. Neither Williams, Sneider, Kusuma et al., Willemsen et al, Frostaa et al., Corocher et al., not Robbins et al. teach, however, wherein the riser segment of the lower step has a length of about 16.076 mm or wherein the tread segment of the lower step has a length of about 12.882 mm. 
Rapson teaches a collapsible reservoir (see Fig. 1-3, and see transition between Fig. 1 and 3 illustrating collapsible nature of the reservoir) comprising a lower step (“annular peripheral wall 12” and “inclined inner peripheral wall 17” of Fig. 1-3) wherein the lower step comprises a riser segment (“annular peripheral wall 12” of Fig. 1-3) and a tread segment (“inclined inner peripheral wall 17” of Fig. 2-3). Furthermore, Rapson teaches that the heights of either of these segments may be varied to suit the volume ratios required of the different constituents which are required in the container (see Col. 3, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Williams, Sneider, Kusuma, Willemsen, Frostaa, Corocher, and Robbins such that the riser segment of the lower step has a length of about 16.076 mm and such that the tread segment of the lower step has a length of about 12.882 mm. Rapson teaches that the heights of the segments that make up collapsible reservoirs can vary in order to better suit their intended use (see Col. 3, lines 33-40 of Rapson). Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04(IV)).
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332).
Regarding claim 11, Williams discloses an irrigation device (“collapsible fountain syringe” of Fig. 1-3) comprising: a collapsible reservoir (“bag 1” of Fig. 1, see Fig. 1-2 illustrating how the reservoir transitions between a collapsed and expanded state), comprising: a top (“ring 5” of Fig. 1) including an opening (see Fig. 1 illustrating how the top includes an opening); a bottom wall (“bottom 2” of Fig. 1); and a flexible side wall (see Examiner’s annotated Fig. 1 above) having a plurality of steps (see Examiner’s annotated Fig. 1 above illustrating the flexible side wall having a plurality of steps), each of the steps comprising a riser segment (see Examiner’s annotated Fig. 1 above) and a tread segment (see Examiner’s annotated Fig. 1 above) pivotably connected to one another at an external hinge (see Examiner’s annotated Fig. 1 above illustrating how each of the three steps comprises a riser segment and a tread segment which are pivtotably connected to one another at an external hinge), the tread of at least one step being pivotably connected to the riser of an adjacent step at an internal hinge (see Examiner’s annotated Fig. 1 above illustrating how the tread of each step is pivotably connected to the riser of an adjacent step at an internal hinge), and the step segments joined to the internal hinge being symmetrical about a bisector of said internal hinge (see Fig. 1 illustrating how the step segments joined 
In the same field of endeavor, Sneider teaches an irrigation device (see Fig. 9) comprising a collapsible reservoir (“accordion-type container 50” of Fig. 9) comprising: a top (see Fig. 9 illustrating how the reservoir comprises a top positioned at the top of Fig. 9 and which corresponds to the most narrow portion of the reservoir); a bottom wall (see Fig. 9 illustrating how the reservoir comprises a bottom wall which is connected to “tubing 11”); and a flexible side wall (see Fig. 9 illustrating how, between the top and the bottom, the reservoir comprises a side wall and see Col. 6, lines 34-44 indicating the “accordion-type” nature of the reservoir indicating the flexibility of the side wall), having a series of steps (see Fig. 9 illustrating how the “accordion-type” side wall comprises a series of bellows which correspond to steps), wherein the steps are of progressively smaller outer dimension from bottom to top (see Fig. 9 illustrating how the steps are of progressively smaller out dimension from bottom to top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible reservoir of Williams such that the steps are of progressively smaller outer dimension from bottom to top as taught by Sneider. Sneider teaches that a collapsible reservoir comprising a flexible side wall having a series of steps which have a progressively smaller outer dimension from bottom to top (see Fig. 9) is structurally equivalent to a collapsible reservoir comprising a flexible side wall having a series of steps which have a consistent outer dimension 
Regarding claim 13, Williams discloses an irrigation device (“collapsible fountain syringe” of Fig. 1-3) comprising: a collapsible reservoir (“bag 1” of Fig. 1, see Fig. 1-2 illustrating how the reservoir transitions between a collapsed and expanded state), comprising: a top (“ring 5” of Fig. 1) including an opening (see Fig. 1 illustrating how the top includes an opening); a bottom wall (“bottom 2” of Fig. 1); and a flexible side wall (see Examiner’s annotated Fig. 1 above) having a plurality of steps (see Examiner’s annotated Fig. 1 above illustrating the flexible side wall having a plurality of steps), each of the steps comprising a riser segment (see Examiner’s annotated Fig. 1 above) and a tread segment (see Examiner’s annotated Fig. 1 above) pivotably connected to one another at an external hinge (see Examiner’s annotated Fig. 1 above illustrating how each of the three steps comprises a riser segment and a tread segment which are pivtotably connected to one another at an external hinge), the tread of at least one step being pivotably connected to the riser of an adjacent step at an internal hinge (see Examiner’s annotated Fig. 1 above illustrating how the tread of each step is pivotably connected to the riser of an adjacent step at an internal hinge); the side wall having a generally square base (see Fig. 1-3 illustrating how the flexible side wall comprises a square base having four side panels joined to the base at all four sides) and four rectangular side panels joined to one another at the corners (see Fig. 1 illustrating how the side wall comprises four rectangular side panels which are joined vertically along 
In the same field of endeavor, Sneider teaches an irrigation device (see Fig. 9) comprising a collapsible reservoir (“accordion-type container 50” of Fig. 9) comprising: a top (see Fig. 9 illustrating how the reservoir comprises a top positioned at the top of Fig. 9 and which corresponds to the most narrow portion of the reservoir); a bottom wall (see Fig. 9 illustrating how the reservoir comprises a bottom wall which is connected to “tubing 11”); and a flexible side wall (see Fig. 9 illustrating how, between the top and the bottom, the reservoir comprises a side wall and see Col. 6, lines 34-44 indicating the “accordion-type” nature of the reservoir indicating the flexibility of the side wall), having a series of steps (see Fig. 9 illustrating how the “accordion-type” side wall comprises a series of bellows which correspond to steps), wherein the steps are of progressively smaller outer dimension from bottom to top (see Fig. 9 illustrating how the steps are of progressively smaller out dimension from bottom to top). Sneider further teaches wherein the steps are of progressively smaller outer dimension from bottom to top because the side wall comprises a side panel (see Fig. 9 illustrating a front-facing view of the side panel of the side wall) having a trapezoidal shape (see Fig. 9 illustrating how the top and bottom of the side panel extend to different lengths and further note how the top and bottom of the side panel are connected along tapered edges corresponding to a side panel having a trapezoidal shape). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible reservoir of Williams such that the steps are of progressively smaller outer dimension from bottom to top as taught by Sneider by modifying the side panels of Williams such that they comprise the trapezoidal shape taught by Sneider. Such a modification further provides wherein the flexible side wall has the shape of a truncated pyramid since Williams already teaches the flexible side wall having a generally square base, as indicated above with respect to claim 13. Sneider teaches that a collapsible reservoir comprising a flexible side wall having a series of steps which have a progressively smaller outer dimension from bottom to top (see Fig. 9) is structurally equivalent to a collapsible reservoir comprising a flexible side wall having a series of steps which have a consistent outer dimension from bottom to top (see Fig. 18 and note how the “accordion-type container 150” comprises a flexible side wall having a series of steps which has a consistent outer dimension from bottom to top and note how both the “container 50” of Fig. 9 and “container 150” of Fig. 18 are both connected to a tubing and how both reservoirs are capable of containing a volume of fluid for irrigation); as a result, one of ordinary skill in the art would readily recognize that the design of a flexible side wall wherein the steps are of progressively smaller outer dimension from bottom to top taught by Sneider could be readily incorporated into side wall of Williams and would yield the same predictable result of retaining a volume of fluid while also being collapsible.
Regarding claim 14, Williams in view of Sneider teaches the irrigation device of claim 13. Williams further teaches wherein the step segments joined to the internal hinge (see Examiner’s annotated Fig. 1 above) are symmetric about a bisector of said internal hinge (see Fig. 1 above illustrating how the step segments which are joined to the internal hinge are symmetric about the bisector of the internal hinge). 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (1,901,069) in view of Sneider (US 4,014,332) and Kusuma et al. (US 2005/0127074).
Regarding claim 12, Williams in view of Sneider teaches the irrigation device of claim 11. Williams further teaches wherein one of said steps is a lower step (see Examiner’s Fig. 1 above) having a lower riser (see Examiner’s annotated Fig. 1 above and note how the riser of the lower step corresponds to a lower riser). Neither Williams nor Sneider teach, however, at least some of the step segments other than the lower riser have a cross section in the shape of a parallelogram with elongated faces and angled runs at the ends. 
Kusuma et al. teaches a collapsible reservoir (“container 110” of Fig. 12-22), comprising: a flexible side wall (“folding wall 116” of Fig. 12-22) having a series of steps (see Examiner’s annotated Fig. 16 above illustrating how the flexible side wall is formed of a series of bellows which correspond to a series of steps capable of collapsing in upon one another), wherein the steps are of progressively smaller outer dimension from the flange (“flange 130” of Fig. 14) to the base (“base 112” of Fig. 14), each of the steps comprising a riser segment (see Examiner’s annotated Fig. 16 above) and a tread segment (see Examiner’s annotated Fig. 16 above, see Fig. 16 above illustrating how each step has a respective riser segment which is beneath a corresponding tread segment) pivotably connected to one another at an external hinge (see Fig. 16 above illustrating presence of “flexure zones or portions 140” between corresponding riser and tread segments of a given step). Kusuma et al. further teaches the tread of a lower step (see Fig. 16 above) being pivotably connected to the riser of the middle step (see Fig. 16 above) at a first internal hinge (see Examiner’s annotated Fig. 16 above illustrating first internal hinge connecting tread of lower step to riser of middle step), and the tread of the middle step (see Fig. 16 above) being pivotably connected to the riser of the upper step (see Fig. 16 above) at a second internal hinge (see Examiner’s annotated Fig. 16 above illustrating second internal hinge connecting tread of middle step to riser of upper step). Kusuma et al. further teaches, wherein some of the step segments (“tread segments” and “riser segments” of Fig. 16 above) other than the lower riser (see Examiner’s annotated Fig. 16 above illustrating how the lower riser comprises a different shape from the remainder 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side wall of Williams in view of Sneider such that the step segments other than the lower riser have a cross section in the shape of a parallelogram with parallel elongated faces and angled runs at the ends as taught by Kusuma et al. Such a modification would be advantageous because the hinges taught by Kusuma et al. prevent inadvertent collapse of the flexible side wall (see [0033], lines 21-30 of Kusuma et al.).
Regarding claim 15, Williams in view of Sneider teaches the irrigation device of claim 13. Williams further teaches wherein one of said steps is a lower step (see Examiner’s Fig. 1 above) having a lower riser (see Examiner’s annotated Fig. 1 above and note how the riser of the lower step corresponds to a lower riser). Neither Williams nor Sneider teach, however, at least some of the step segments other than the lower riser have a cross section in the shape of a parallelogram with elongated faces and angled runs at the ends.
Kusuma et al. teaches a collapsible reservoir (“container 110” of Fig. 12-22), comprising: a flexible side wall (“folding wall 116” of Fig. 12-22) having a series of steps (see Examiner’s annotated Fig. 16 above illustrating how the flexible side wall is formed of a series of bellows which correspond to a series of steps capable of collapsing in upon one another), wherein the steps are of progressively smaller outer dimension from the flange (“flange 130” of Fig. 14) to the base (“base 112” of Fig. 14), each of the steps comprising a riser segment (see Examiner’s annotated Fig. 16 above) and a tread segment (see Examiner’s annotated Fig. 16 above, see Fig. 16 above illustrating how each step has a respective riser segment which is beneath a corresponding tread segment) pivotably connected to one another at an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side wall of Williams in view of Sneider such that the step segments other than the lower riser have a cross section in the shape of a parallelogram with parallel elongated faces and angled runs at the ends as taught by Kusuma et al. Such a modification would be advantageous because the hinges taught by Kusuma et al. prevent inadvertent collapse of the flexible side wall (see [0033], lines 21-30 of Kusuma et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783